DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9-14, and 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Pomestchenko 2018/0208762) in view of (Mittal 2011/0281070).
Regarding Claim(s) 1-2; Pomestchenko discloses a composite (as set forth by the abstract which discloses a composite including electrically conductive thermoplastic polyesters) comprising: an electrical and/or electronic component generating heat during operation and having a surface (as further set forth by para.’s 0002-0003—wherein the electrically conductive thermoplastic polymer composites in form of electrically conductive extruded filaments to electrically conductive articles such as circuit boards and conductive traces and may form printable electronics or power sources directly incorporated into functional printed devices; and para.’s 0136-0138 discloses the electrically conductive thermoplastic polymer composite(s) are 3D printed into conductive circuits and pathways to create i.e. heat sinks and integrated electrical circuitry i.e. printed circuit boards or antennae (RFID tags) having a surface thereof and each of the printed conductive pathways may be printed together as a final article/component); a cooling system joined to the surface of the component by a set of chemical bonds transmitting heat from the surface to the cooling system (whereas para’s 0076 and 0136-0138 discloses respective composites printed together as a final component constituted by atleast a heat sink which denotes a cooling system being printed on the surface of the electrical circuitry i.e. antennae, wherein a thermoplastic polymer of the heat sink necessitates heat transfer from an electrically conductive surface of the electronic device uniformly distributed in the thermoplastic—as further set forth by the abstract; wherein the successive layers of the extruded thermoplastic material are fused together to form the printed article, device or component—para. 0003 and include covalently bonded atoms or layers—as set forth by para. 0059); wherein the set of chemical bonds includes covalent bonds and Van der Waals bonds-claim 2 (as set forth by para. 0059 and/or otherwise disclosed by para. 0047-0052—whereas the crystalline arrangement is a stack-like arrangement or stacked carbon nanotubes or graphene layers of honeycomb like crystalline structure of the composite are covalent bonds that are weakly bound by Van der Waals forces); suggests wherein the surface of the component is pretreated prior to joining the cooling system to the surface of the component (whereas para. 0134-0135 discloses metal additives including metal nanoparticles, metal nanowires etc may be added, used in preparation of or imbedded in the thermoplastic polymer composite and thus may further boost electrical and thermal conductivity of the composite then para.’s 0137-0138 discloses the composites including heat sink or RFID tag or antennae may be printed together to for the final article or component).  Except, explicitly disclosing pretreating includes roughening the surface of the component.  However, Mittal-Fig. 1D discloses pretreating includes roughening the surface of a component (whereas para.’s 0007-0008 discloses additives embedded in host materials used in devices in including antennas, thermal conductor/cooling etc, and the surface embedded structures improve higher electrical and thermal conductivity; and para. 0079 discloses the extent in which the additives i.e. nanowires are embedded impacts the variation of roughness; para. 0072 further discloses the host material as a thermoplastic polymer composite additive metals and metallic nanoparticles and nanowires etc further disclosed by para.’s 0081-0083), and thus  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the component surface with conductive additives which constitute roughening since it was known in the art that improve conductivity will be achieved by increased junctions between the surface embedded additives.  Going further, ‘pretreating’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding Claim 3; Pomestchenko discloses the composite as claimed in claim 1, wherein the set of chemical bonds comprise polar bonds constructed via functional groups comprising at least one polarizing functional group selected from the group consisting of: a nitrogen-containing functional groups (polar bonds--as constituted by the covalent bonds-as set forth by para.’s 0053 and/or 0059).  

Regarding Claim 4; Pomestchenko discloses the composite as claimed in any of claim 1, obtained by additive manufacturing (via 3D printing--as set forth by para. 0138).  
Regarding Claim 5; Pomestchenko discloses the composite as claimed in the preceding claim 4, wherein the surface of the electrical and/or electronic component serves as a print bed (via a base component or substrate of the composite which forms the electrically conductive polymer composite--as set forth by para.’s 0084, and 0140) and the cooling system is constructed by means of 3D printing (as already set forth by para. 0138).

Regarding Claim 6; Pomestchenko discloses the composite as claimed in the preceding claim 4, wherein the cooling system comprises a print material including at least one reactive group selected from the group consisting of: halogen/halide such as fluorine, chlorine, bromine, iodine atom; pseudohalogen/pseudohalide such as ester group (as set forth by para. 0042) 

Regarding Claim 7; Pomestchenko discloses the composite as claimed in claim 6, wherein the reactive groups are printed in the form of organometallic compounds (as constituted by the compounds having carbon and metal).  

Regarding Claim 8; Pomestchenko discloses the composite as claimed in claim 7, wherein at least one organometallic compound is present, for example, in the form of a complex-type compound with one or more ligands (as constituted by the nanoscopic titanium dioxide—para.’s 0002 and 0071 which acts as a ligand or receptor).  

Regarding Claim 9; Pomestchenko discloses the composite as claimed in claim 8, wherein the complex-type compound comprises a central atom selected from the group consisting of silicon, aluminum, zirconium, and titanium (as set forth by—para. 0071).  

Regarding Claim 10; Pomestchenko discloses the already modified composite as claimed in claim 1, as suggested further comprising "waterglasses" (as constituted by hydrous magnesium silicate—para. 0071.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydrous magnesium silicate using a sodium silicate which denotes a waterglass since it was known in the art that a uniform distribution of the conductive metal in the composite to achieve desired physical, mechanical, and chemical properties of electrically conductive network.  Going further, ‘**waterglasses for construction of the composite**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding Claim 11; Pomestchenko discloses the composite as claimed in claim 10, wherein the composite is constructed using waterglasses comprising, for example, silicon-, zirconium- and/or aluminum-oxygen bonds such as -Si-O-Si (as already set forth by the silicate).


Regarding Claim 12; Pomestchenko discloses the composite as claimed in claim 4, wherein the additive manufacturing includes printable compounds comprising pastes or a dispersion (paste--as further set forth by para. 0060 or dispersion—as set forth by para.  0073 or 0080).  

Regarding Claim 13; Pomestchenko discloses the composite as claimed in claim 4, wherein the additive manufacturing includes printable compounds comprising a pure form or in a mixture with a solvent (as set forth by para. 0073).  

Regarding Claim 14; Pomestchenko discloses the already modified composite as claimed in claim 4, wherein the additive manufacturing includes printable compounds comprising thermally conductive particles, for example those that are based on metals (as already set forth).  

Regarding Claim 16; Pomestchenko discloses the composite as claimed in either of claim 1, further comprising a filler of particles in platelet form, rod form and/or bead form (as respectively set forth by para.’s 0002, 0060 and/or 0071).  
Regarding Claim 17; Pomestchenko discloses the already modified composite as claimed in any of claim 16, except, explicitly wherein the filler is present in an amount of 20% to 70% by volume of a, material to be printed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the volume of the filler in an amount of atleast 20% by volume so as to achieve desired volumetric resistivity of the polymer composite allowing for enhanced control of electrostatic dissipation thereof, as suggested by para. 0113, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, and 16-17 have been considered but are moot whereas new rejections are hereby presented to read on the amended claim language.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY L SMITH/Primary Examiner, Art Unit 2835